Citation Nr: 9908919	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-15 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus claimed as secondary to Agent Orange (AO) 
exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service from February 1966 to November 
1971.

The claims file contains a report of a rating decision dated 
in March 1993 wherein entitlement to service connection for 
diabetes mellitus was denied.  The veteran was notified of 
the above determination and of his right to appeal it by 
letter dated in March 1993.  He did not file a notice of 
disagreement.

This appeal to the Board of Veterans' Appeals (the Board) is 
from a July 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland.  The 
RO, in pertinent part, denied entitlement to service 
connection for diabetes mellitus as secondary to AO exposure.  
The veteran filed a notice of disagreement with the above 
determination in September 1995, and was issued a statement 
of the case in September 1995.  The Board is construing the 
December 1995 RO hearing as the substantive appeal in lieu of 
a VA Form 9.

In accordance with the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court"), 
the Board is obligated to address the issue of new and 
material evidence regardless of whether the RO based its 
determination on that issue.  Hence, the Board will proceed 
with a determination of whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for diabetes mellitus claimed as secondary to AO 
exposure which was previously denied in 1993.

The veteran provided testimony at a personal hearing before a 
Hearing Officer at the RO in December 1995.  Hearings 
scheduled since then have been canceled by the veteran.




During the course of the current appeal, the RO granted 
service connection for post-traumatic stress disorder (PTSD); 
adenocarcinoma of the prostate, status post radical 
retropubic prostatectomy with residuals stress incontinence 
secondary to AO exposure; hearing loss in the right ear; and 
impotence as a result of status post radical retropubic 
prostatectomy.  These issues are no longer part of the 
current appeal.  The veteran is also in receipt of special 
monthly compensation on account of loss of use of a creative 
organ.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
diabetes mellitus when it issued an unappealed rating 
decision in March 1993.

2.  The evidence added to the record since the March 1993 
rating decision does not bear directly and substantially upon 
the issue at hand, is duplicative or cumulative, and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the final March 1993 rating decision 
wherein the RO denied service connection for diabetes 
mellitus is not new and material, and the claim for service 
connection is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991); 38 C.F.R. §§ 3.156, 20.1103 (1998).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1998).

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted." Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well groundedness requirement 
does not apply with regard to reopening disallowed claims and 
revising prior final determinations.  Jones v. Brown, 7 Vet. 
App. 134 (1994).

The regulations define new and material evidence as follows:






New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the Court erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991). Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome." Colvin, 1 Vet. App.  at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In Boeck v. Brown, 6 Vet. App. 14 (1993), the Court held that 



A(n appellant) claiming entitlement to VA 
benefits has the burden of submitting 
evidence sufficient to justify a belief 
by a fair and impartial individual that 
the claim is well grounded.  See 38 
U.S.C.A. § 5107, and see Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 
(l992).  

If an appellant has not presented a well-grounded claim, then 
the appeal must fail and there is no duty to assist him/her 
further in the development of the claim.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1992).

Case law provides that although a claim need not be 
conclusive to be well-grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  See Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, such as whether an incident or injury occurred in 
service, competent lay testimony, including an appellant's 
testimony, may constitute sufficient evidence to establish a 
well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Cartright v. Derwinski, 2 Vet. App. 24 (1991). 

However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  See Murphy, op. cit. at 81 (1990).  A claimant 
would not meet this burden imposed by section 5107(a) merely 
by presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under section 5107(a).  






In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If the claim is not well-grounded, the claimant cannot invoke 
VA's duty to assist in the development of the claim.  See 38 
U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

It has also been determined that a well-grounded claim 
requires three elements: (1) medical evidence of a current 
disability; (2) lay or medical evidence of a disease or 
injury in service; and (3) medical evidence of a link between 
the current disability and the in-service injury or disease.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be established for a disability 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(b) (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303(a), 3.304 (1998).

Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury of disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303(a), 3.304 (1997); Collette 
v. Brown, 82nd F.3d, 389 (Fed. Cir. 1996).

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to herbicide agents listed in 38 C.F.R. § 3.309 
(1998) will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during the period of 
service.  38 C.F.R. § 3.307(a) (1998).  If a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, the following diseases shall be service 
connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(1998) are met, even though there was no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied: Chloracne or other acneiform 
disease consistent with chloracne; Hodgkin's disease; non-
Hodgkin's lymphoma; porphyria cutanea tarda; multiple 
myeloma; respiratory cancers (cancers of the lung, bronchus, 
larynx or trachea), and soft tissue sarcoma.  38 C.F.R. 
§ 3.307(e) (1998).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acne disease consistent with chloracne, 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6) 
(1998).  The Secretary has also determined that there was no 
positive association between exposure to herbicides and any 
other condition for which he has not specifically determined 
a presumption of service connection is warranted.  59 Fed. 
Reg. 341-46 (January 4, 1994).


Effective November 7, 1996, presumptive service connection 
became warranted for two additional diseases under 38 C.F.R. 
§ 3.309(e): Acute and subacute peripheral neuropathy, and 
prostate cancer.  

Provisions of 38 C.F.R. § 3.307(6)(iii) (1998) further state 
that such a veteran who served in the Republic of Vietnam 
during the Vietnam era and has such a (listed) disease [of 
which diabetes mellitus is not one] shall be presumed to have 
been exposed to the herbicides.  [The veteran has been found 
to be so presumed to have been exposed].

However, presumptive provisions are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  See Horowitz v. Brown, 5 Vet. App. 217, 222 (1993).

The Court has held that special presumptions, etc. and/or 
other standards do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039(1994).

It remains the duty of the Board as the fact finder to 
determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  Lay persons are not competent to render testimony 
concerning medical causation.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  However, service connection may be 
established through competent lay evidence, not medical 
records alone.  Horowitz, op. cit.  In such a case, as in 
other situations dealing with special provisions of 38 
U.S.C.A. § 1154, an individual may well provide data with 
regard to incidents which took place, etc. although a lay 
witness is not capable of offering evidence requiring medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)).

In a case that coincidentally also provides significant 
supportive data regarding claims with regard to AO and the 
legislative and other machinations associated therewith, the 
Court recently found that plausible medical evidence of the 
existence of a current presumptively service-connected 
disease with an open-ended presumption period is sufficient 
to present a well-grounded service connection claim as to 
that disease.  The case also holds that the presence of the 
disease would carry with it the presumption of nexus to 
service as well.  See Brock v. Brown, 10 Vet. App. 155, 162 
(1996).

The Court has clearly indicated that this is not intended to 
limit a grant of service connection to those disabilities 
which were present in service or within a year thereafter, 
but also contemplates a chronic disability for which there is 
a credible medical opinion that there is a link between 
current disability and the in-service injury or disease.  
See, i.e., Caluza v. Brown, op. cit..  The Court further 
concluded that "satisfactory" evidence meant "credible" 
evidence as characterized in Caluza, supra, aff'd, 78 F.3d 
604 (Fed.Cir. 1996); see also Collette v. Brown, 82 F.3d 389 
(Fed.Cir. 1996).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The Court has also held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  


Factual Background

The evidence which was of record prior to issuance of the 
March 1993 rating decision wherein the RO denied entitlement 
to service connection for diabetes mellitus is summarized 
briefly below.

Service medical records show no evidence of diabetes 
mellitus.

The veteran's record of service (DD-214) shows he trained as 
an intelligence assistant and served in Vietnam with the 
United States Marine Corps.  His decorations include a 
Vietnam Service Medal, Vietnam Campaign Medal, Republic of 
Vietnam Cross of Gallantry, and Combat Action Ribbon.

Diabetes mellitus was included as a diagnosis in connection 
with a private hospitalization of the veteran in January 
1990.

Insulin dependent diabetes mellitus was included as a 
discharge diagnosis in connection with a VA hospitalization 
in December 1992.  





In his initial claim for compensation benefits filed in 1992, 
the veteran stated that he had first developed diabetes 
mellitus in 1988 and that he believed that the disease was a 
result of his AO exposure in Vietnam.

The evidence associated with the claims file subsequent to 
the March 1993 rating decision wherein the RO denied 
entitlement to service connection for diabetes mellitus is 
reported below.

At a personal hearing held in December 1995, the veteran 
provided no specific testimony with regard to his diabetes 
other than that it was one of the pending appellate issues.

VA clinical and hospitalization reports from the 1990's show 
evidence of diabetes mellitus, adult onset.  In several of 
these entries the veteran stated that he had had diabetes and 
took insulin for it; that he had had diabetes for about 10 
years; and that it had developed after a bout of pancreatitis 
which he insisted was not alcohol related.  

Analysis

The veteran seeks to reopen his claim for service connection 
for diabetes mellitus, which the RO denied in a March 1993 
rating decision.  When a claim denied by the RO becomes 
final, the claim may not thereafter be reopened and allowed, 
unless new and material evidence has been presented.  The 
Board finds that the March 1993 determination wherein the RO 
denied the veteran's claim for service connection for 
diabetes mellitus is final.  


In the instant case, the Board finds that new and material 
evidence has not been submitted to reopen a claim of 
entitlement to service connection for diabetes mellitus, 
claimed as secondary to AO exposure.  The veteran, by raising 
the possibility of AO exposure in connection with the 
previously denied claim for service connection for diabetes 
mellitus, has not raised a separate and distinct disability 
claim that had not previously been considered.  Ashford v. 
Brown, 10 Vet. App. 120 (1997).

Although new to the extent that they were not previously of 
record, additional documentation referable to diabetes 
mellitus and treatment therefor is not material evidence 
sufficient to reopen the previously denied claim because it 
does not show that such disorder has been linked to service 
on any basis including as secondary to AO exposure.  Because 
the medical documentation referable to diabetes mellitus is 
not probative of the issue at hand, it does not bear directly 
or substantially upon the specific matter under 
consideration.

At his personal hearing in December 1995, the veteran merely 
reiterated that service connection for diabetes mellitus was 
one of several issues on appeal; however, he offered no 
additional argument in this regard.

The veteran has been consistent in his assertion that his 
post service reported diabetes mellitus is related to his 
period of service, specifically his exposure to AO.  The 
Board does not dispute that the veteran was exposed to AO, as 
service connection has been granted for disability as 
secondary to such exposure.  The issue of whether his 
diabetes mellitus is secondary to such exposure is an issue 
of medical causation for which competent medical evidence is 
required.  The issue at hand requires competent medical 
evidence because it involves medical causation.  The 
veteran's lay opinion is not competent to establish a link 
between AO exposure in service and the subsequent development 
of diabetes mellitus, a disorder not recognized for the 
purpose of presumptive service connection.  The veteran is 
clearly asserting a fact well beyond his competence to do so.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); King v. Brown, 
5 Vet. App. 19, 21 (1993).

For the foregoing reasons, the evidence added to the record 
does not bear directly and substantially upon the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  In light of the foregoing, the Board must 
conclude that the veteran has not submitted "new" and 
"material" evidence to reopen his claim.  38 C.F.R. 
§ 3.156.

The Court has articulated additional guidance in the handling 
of petitions to reopen previously and finally denied claims.  
In Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 
1999); Winters v. West, No. 97-2180 (U.S. Vet. App. February 
17, 1999), the Court essentially held that the recent 
decision of the Federal Circuit in Hodge required the 
replacement of the two-step test in Manio with a three step 
test.  First, the Board must determine whether the evidence 
presented or secured since the prior final denial of the 
claim is "new and material."  Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened, and the Board will determine, based on all 
the evidence of record in support of the claim, and presuming 
the credibility thereof, whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  If the claim is well 
grounded, the case will be decided on the merits, but only 
after the Board has determined that VA's duty to assist under 
38 U.S.C.A. § 5107 has been fulfilled.  The Court noted in 
Elkins and Winters that by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well-groundedness.

Thus, if the Board had determined that the additionally 
submitted evidence was "new and material," it would reopen 
the claim and perform the second and third steps in the 
three-step analysis, evaluating the claim for well 
groundedness in view of all the evidence, both new and old, 
and, if appropriate, evaluating the claim on the merits.  
Elkins, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) and 
Winters v. West, No. 97-2180 (U.S. Vet. App. Fe. 17, 1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for diabetes 
mellitus claimed as secondary to AO exposure, the first 
element has not been met.  Accordingly, the Board's analysis 
must end here.  Butler v. Brown, 9 Vet. App. at 171.


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim for service connection for diabetes mellitus 
claimed as secondary to AO exposure, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals




- 11 -


- 1 -


